Citation Nr: 1721933	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-15 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, including based on failure to provide appropriate VA health care under 38 C.F.R. § 1151.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran.  The Veteran had active service from May 1943 to December 1945, and from January 1947 to January 1950. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In November 2012, the case was remanded for further development.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in February 2003.  His death certificate reflects that the immediate cause of death was congestive heart failure and that metastatic colon cancer is shown as a condition contributing to the Veteran's death.  One of the appellant's allegations is that the Veteran was exposed to radiation during service and that this exposure caused his colon cancer.  Notably, VA has conducted appropriate development to determine whether the Veteran was exposed to ionizing radiation during service and found no record of such exposure.  However, the Veteran did serve as a Radarman for part of his service and this role would have exposed him to some level of radiofrequency (RF) radiation.  In this regard, the appellant submitted treatise evidence from the American Cancer Society that indicates that individuals can be exposed to man-made RF radiation from radar and that people who work using or maintaining radar equipment can have significant exposure to RF radiation.  The article also indicates that although RF radiation does not cause cancer by damaging cells in the way that ionizing radiation does, there has been concern that some forms of non-ionizing radiation might have biological effects that could result in cancer in some circumstances.  See https://www.cancer.org/cancer/cancer-causes/radiation-exposure/radiofrequency-radiation.html.  The Board notes that this evidence suggests a potential nexus between the Veteran's work as a Radarman during service and the colon cancer, which contributed to cause his death.  Consequently, it is sufficient to trigger VA's duty to obtain a medical opinion as to the likelihood that such a nexus was present.  As no such opinion has been rendered, a remand is necessary to that one can be obtained.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion from an appropriate medical professional concerning the likelihood that the colon cancer, which contributed to cause the Veteran's death, was related to his exposure to radiofrequency radiation, including from his work as a Radarman during service.  Prior to rendering this opinion, the medical professional should review the claims file.  This review should include:

A) The service treatment records
B) The service personnel records
C)  The full article, "Microwaves, Radio Waves, and Other Types of Radiofrequency Radiation" from the American Cancer Society found at https://www.cancer.org/cancer/cancer-causes/radiation-exposure/radiofrequency-radiation.html. 
D) Any other pertinent medical literature pertaining to the relationship between exposure to RF radiation and cancer. 
E) Any pertinent post-service medical records
F) The February 2003 autopsy report and
G) Any other information in the claims file deemed pertinent.  

The VA medical professional should then provide a medical opinion in answer to the following question:

What is the likelihood that the Veteran's colon cancer was related to his exposure to radiofrequency radiation during service, including from his work as a Radarman?

Is it: 	A) Likely; 
   B) At least as likely as not; or
   C) Unlikely

The medical professional should explain the reason for the opinion provided.  In so doing, the medical professional should reference the pertinent medical literature, if such reference is deemed to be appropriate.    

2.  Review the medical opinion provided to ensure that it appropriately complies with the remand instructions.  If not, take appropriate corrective action.  

3.  If any further development is suggested by the above actions, such development should be completed.  

4.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.

		
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




